Title: From James Madison to William Pinkney, 9 December 1808
From: Madison, James
To: Pinkney, William



private
Dear Sir
Washington Decr. 9. 1808

The October Packet having arrived before the sailing of the one bound from New York, Mr. Erskine has detained the latter a few days on that account.  It enables me to add the gazettes containing a report of the debates &c. in Congs. subsequent to the dates already forwarded to N. York.  Questions have not yet been taken in the House on the Resolutions which were agreed to in the Committee.  It seems to be generally understood that the vote of the House will not materially, if at all, vary from that of the Committee of the whole.
I have already mentioned to you that your private letter of  together with one from Genl. Armstrong, were confidentially communicated to Congs: with the reasons which led to that liberty, particularly with yours.  I had thought it impossible that the deposit could be unsafe in their hands; speaking for itself, as it did, its manifest & irresistable claims to confidence, and going, as it did under that solemn injunction from the President.  You will find nevertheless, among the proceedings of the House, an elaborate effort to convert the conditional property it had in the communications, into an absolute one, and to defy all the palpable & serious objections to a disclosure of them to the world.  Fortunately the effort failed by a majority which justified the reliance which had been put on the honor and discretion of the Body.  I feel inexpressible mortification however in being obliged to add that both have been, most unexpectedly violated by an individual member, who as you will see by the inclosed paper, has taken on himself, to write the substance of both letters to correspondents, who have had the folly or the wickedness to send it to the newspaper, with both their names & the name of the writer.  Whether the House will take any steps for vindicating its honor by punishing the offender I can not say.  Having failed to do it in other cases, where the breach of confidence was chargeable to the worst motives, it is the more improbable, that they will be rigorous in a case not marked by mischeivous views, and where the publication appears to be the act of the receivers, not of the writer of the letter.  But whatever course may be taken by Congs., I find myself unable to express my concern at what has happened, or to offer an adequate apology for ye. unauthorised step on my part without which it could not have happened.  I can only throw myself on your goodness, and appeal to the happy impressions made within doors, both with respect to the public & yourself: and which, if the publicity were confined to our own Country, would as far as the difference between the original & Mr. Sawyer’s abstract will permit, be equally happy without doors.  Mr. Erskine has of course a diplomatic eye to the publication, and will transmit it of course to Mr. Canning.  He is aware however that a newspaper is no authority of any sort, and an abstract, probably from memory, by any individual, no authority for the contents of the original.  And so far as any of the observations ascribed to you, may be offensive to the British Govt., it is certainly true, that they ought to be less so, than the tenor of Mr. Canning’s public letter of the 23 Sepr. justly is to this Govt.
As I have no letter from you by the packet I presume you must have written by other conveyances, and that I shall soon have the pleasure of hearing from you.  With the highest esteem I remain Dear Sir truly & respectfully Yr. Obedt. servt.

James Madison

